Citation Nr: 1449328	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-06 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1983 to August 1993. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Jackson, Alabama (RO), which denied the benefit sought on appeal. 

In March 2014, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

The Board finds that Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran's has a received a diagnosis of depression.  As such, the Board re-characterized the issue on appeal to acquired psychiatric disorder, including the PTSD and depression.

A review of the record reflects that the Veteran has raised new claims for entitlement to increased rating for cervical spine disability, entitlement to service connection for left shoulder, neck, upper back, left arm and left elbow disorders as well as claims to reopen previously denied claims for skin disorder and hemorrhoids.  See statements from March 2012 and March 2013. These matters have not yet been addressed by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over them.  They are referred back to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  He contends that he has current psychiatric disorder that is related to his period of service while he was stationed in Iraq from October 1990 to April 1990.  He has also asserted that he has developed a psychiatric disorder related to his experiences from a motor vehicle accident during his period of service.  

Notably, VA has conceded the Veteran's alleged in-service stressor events.  See January 2012 statement of the case.  The remaining questions on appeal are whether the Veteran has a current diagnosed psychiatric disorder, and if so, whether it is related to his period of service, to include his in-service stressor events. 

Although the Veteran was afforded with VA psychiatric examinations in December 2010 and December 2011 to determine the current nature and etiology of any acquired psychiatric disorder, including PTSD, the VA examiner failed to provide an adequate medical opinion regarding the nature and etiology of the Veteran's claimed conditions.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, VA must provide an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Both VA examiners concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD or diagnosis for any mental health disorder; however, neither VA examiner commented on the diagnosis of PTSD shown in the Veteran's Vet Center mental health treatment records.  

Moreover, a review of the VA medical records reflect a past diagnosis of depression.  Notably, the holding in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  As such, the Board finds that a medical opinion is necessary to address whether the Veteran's diagnosis of depression is related to his period of service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that an examination that provides an etiology opinion without a rationale is inadequate).

A remand is also needed to obtain identified outstanding VA treatment records and associate them with the claims folder.  During the March 2014 Board hearing, the Veteran testified that he received previous mental health treatment in VA Medical Center in Danville, Illinois as well as continuous treatment at the Jackson Vet Center.  Those outstanding identified VA treatment records as well any outstanding VA treatment records and Vet Center treatment records since January 2011 should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records for the Veteran's mental health problems from VA Medical Center in Danville.  If the search for records has negative results, this must be documented in the claims file.

2. Obtain all medical records for the Veteran's conditions from all appropriate VA facilities from 2011 to the present.  If the search for records has negative results, this must be documented in the claims file.

3. Obtain all medical records for the Veteran's mental health conditions from the Jackson Vet Center from January 2011 to the present.  If the search for records has negative results, this must be documented in the claims file.

4. After the above evidence is obtained, schedule the Veteran for a VA psychiatric examination with the appropriate specialist in order to provide an opinion on the nature and etiology of his claimed psychiatric disorder.  The examiner should review the claims files prior to completing the examination report.

Based on the review of the claims files and examination of the Veteran, the examiner should answer the following: 

(1) Whether the Veteran currently has PTSD under the diagnostic criteria of DSM-V; and if so, whether such PTSD is due at least in part to fear of hostile action during active service when he was stationed in Iraq or due to his in-service motor vehicle accident. 

(2) Whether the Veteran any of the other diagnosed acquired psychiatric disorders present (depression) during the period of this claim are at least as likely as not (a 50 percent or greater probability) originated during service, or is caused or aggravated by his period of service. 

The examiner should provide a complete rationale for any opinion provided.  

5. After the above is complete, readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



